ROBERT B. McCULLOUGH, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 632, 2009.
Supreme Court of Delaware.
Submitted: January 13, 2010.
Decided: January 19, 2010.
ORDER
Myron T. Steele, Chief Justice.
This 19th day of January 2010, it appears to the Court that on December 31, 2009, the Clerk issued a notice directing that the appellant show cause why this appeal should not be dismissed for his failure to file the opening brief and appendix. The notice was sent certified mail to the appellant at the address supplied by the appellant in the notice of appeal. That notice, as well as a duplicate notice mailed first class on January 8, 2010, were returned to the Clerk's Office stamped "return to sender," "not deliverable as addressed," and "unable to forward." The appellant's failure to provide the Court with a viable mailing address for receipt of the notice to show cause is deemed to be his consent to the dismissal of this appeal.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b)(2), 12(c) and 29(b) that the within appeal is DISMISSED.